NO. 07-06-0295-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL C

                                    JULY 26, 2007
                           ______________________________

                           ANCELVO GILAELAMADRID-HOCK,

                                                                  Appellant

                                               v.

                                  THE STATE OF TEXAS,

                                                       Appellee
                         _________________________________

              FROM THE 226TH DISTRICT COURT OF BEXAR COUNTY;

                  NO. 2005CR1764; HON. SID L. HARLE, PRESIDING
                        _______________________________

                                Memorandum Opinion
                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant Ancelvo Gilaelamadrid-Hock was convicted of the offense of aggravated

assault with a deadly weapon. He attempts, through four issues, to reverse his conviction

by alleging that 1) he was denied his right to confront various witnesses, 2) the evidence

was legally and factually insufficient to sustain his conviction, and 3) he received ineffective

assistance of counsel. We affirm the judgment.
       Background

       The complainant, Antonio Trevino, who was 65 years of age, operated a laundromat

in San Antonio. On May 16, 2004, around 6:00 or 6:30 p.m., Trevino observed appellant,

who regularly washed clothing at the facility, using the telephone. Appellant and Trevino

were the only ones in the establishment. Trevino was behind the counter reading a

newspaper when he felt someone tap him on the back. He then observed appellant

attempting to speak some garbled words. At that point, appellant stabbed Trevino in his

left eye and nine times in the back.

       Though Trevino did not know appellant’s name, appellant’s mother lived in the

neighborhood. Her identity was discovered and that information was imparted to the

police. This led to the eventual arrest of appellant after he fled to California.

       Issue 1 - Right of Confrontation

       Initially, appellant argues that he was denied his constitutional right to confront

various individuals who provided information to Trevino about his identity. We overrule the

issue because appellant failed to raise that ground at trial. Instead, he mentioned

hearsay.1 And, such a ground does not preserve error based upon the confrontation

clause. Paredes v. State, 129 S.W.3d 530, 535 (Tex. Crim. App. 2004).

       Issues 2 and 3 - Sufficiency of the Evidence

       In his next two issues, appellant challenges the legal and factual sufficiency of the

evidence underlying his conviction. Purportedly, the evidence failed to identify him as the

assailant. We overrule these issues as well.



       1
           Most of the evidence of which appellant com plains was not objected to at all.

                                                       2
       The standards by which we review these challenges are set forth in Jackson v.

Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) and Watson v. State, 204
S.W.3d 404 (Tex. Crim. App. 2006). We refer the parties to those cases.

       Next, regarding the claim of legal sufficiency, we find of record evidence that 1)

Trevino had seen appellant around his business since 2001 because appellant came to

do laundry about once a week, 2) most days appellant caught a bus in front of the laundry,

3) Trevino saw appellant use the pay phone prior to the attack, 4) no one other than

appellant and Trevino were in the laundromat at the time of the attack, 5) Trevino

unequivocally identified appellant at trial as his assailant, and 6) Trevino selected appellant

as his assailant from a photographic line-up prior to trial. This is some evidence, if

credited, upon which a rational jury could conclude beyond reasonable doubt that appellant

committed the assault.

       As to the claim of factual insufficiency, there does exist of record evidence that

Trevino had memory problems, purportedly failed to see his attacker, and uttered

inconsistent versions of what occurred.       So too is there evidence that the physical

description he gave of his assailant only matched appellant in part. However, Trevino was

unwavering in his identification of appellant as the one who attacked him, and the factfinder

(i.e. the trial court) was free to believe him and discredit the contrary evidence. And, that

appellant fled the state upon discovering that the authorities were searching for him, that

appellant was the only other person in the laundromat at the time of attack, and that

Trevino had seen appellant many times before the attack were other factors which the

factfinder could have weighed in reaching the conclusion it did. Given this, we cannot say

that the finding of guilt was or is so against the great weight of the evidence as to

                                              3
undermine our confidence in the outcome. Thus, the evidence is both legally and factually

sufficient.

        Issue 4 - Ineffective Assistance of Counsel

        Finally, appellant argues he received ineffective assistance because his counsel

failed to object to evidence of extraneous offenses, failed to object to hearsay, failed to

develop a defense, failed to comply with the rules regarding impeachment of a witness,

and failed to properly present a motion for new trial.2 The issue is overruled.

        To prevail on a claim of ineffective assistance, the complaining party must show not

only that his counsel’s performance fell below an objectively reasonable standard but that

he was prejudiced by that deficiency. Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App.

2002). Furthermore, to be prejudicial, the record must show that there exists a reasonable

probability that, but for counsel’s errors, the result of the proceeding would have been

different. Id.

        We note that aside from a few conclusory allusions to harm and “inherent problems

with the complainant’s testimony,” appellant did not attempt to substantively address or

develop how there existed a reasonable probability that the result would have differed had

the supposed deficiencies not occurred. And, while we may speculate on the matter, the

task is not ours to perform for him. Thus, he did not carry the burden imposed upon him

by Bone. See Ladd v. State, 3 S.W.3d 547, 570 (Tex. Crim. App. 1999) (stating that the



        2
          To the extent that appellant has raised other areas in which he believes that his counsel’s
perform ance was deficient, he has failed to adequately brief those com plaints. See T EX . R. A PP . P. 38.1(h)
(requiring a brief to contain clear and concise argum ent for the contentions m ade with appropriate citations
to authorities and to the record). For exam ple, while appellant com plains of the failure to object to bolstering
and cites to authorities on bolstering, he fails to identify for us the exact statem ents that purportedly
constituted bolstering. Thus, those com plaints were waived due to inadequate briefing.

                                                        4
failure to prove the prejudice prong bars relief); see also Ex parte McFarland, 163 S.W.3d
743, 756 (Tex. Crim. App. 2005) (holding that because appellant failed to address how the

result would have probably differed, he did not establish that he was entitled to reversal

due to counsel’s purported ineffectiveness).

      Accordingly, the judgment of the trial court is affirmed.



                                                Per Curiam



Do not publish.




                                            5